DETAILED ACTION
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	This Non-Final office action is in response to application 17/354,016, application filed on 06/22/2021, and Preliminary Amendment filed on 07/09/2021.  Claim 1 is currently amended.  Claims 2-19 are presented as new by Applicant.  Claims 1-19 are currently pending in this application. 

Priority
3.            Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
4.            The information disclosure statement (IDS) submitted on 07/01/2021 and 11/16/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
5.            The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.          Claim(s) 1-4, 6-15, and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Matsumoto et al. (US PG Pub No. 2004/0058540).

7.          With respect to claim 1, Matsumoto teaches:
A mark formation method in which a plurality of marks (detecting alignment mark position and X and Y directions, paragraph [0013]), to be detected by a mark detection system having a plurality of mark detectors, are arranged on a substrate on which a plurality of divided areas is set (see positioning on a substrate, position of detection marks detected, para 20-23), the method comprising: 
determining an arrangement of the plurality of marks based on a pitch of the plurality of mark detectors (see alignment mark pitch, para 70-73); and 
forming the plurality of marks on the substrate according to the arrangement that has been determined (see arrangement and positioning on a substrate, position of detection marks detected, para 20-23).

8.          With respect to claim 2, Matsumoto teaches:
wherein the arrangement of the plurality of marks includes a pitch of the plurality of marks (see alignment mark pitch, para 70-73).

9.          With respect to claim 3, Matsumoto teaches:
wherein the arrangement of the plurality of marks that is determined is selected from a plurality of candidates for the arrangement (see arrangement and positioning on a substrate, position of detection marks detected, para 20-23).

10.          With respect to claim 4, Matsumoto teaches:
 wherein the candidate for the arrangement of the plurality of marks that is determined for the arrangement makes concurrent detection of the plurality of marks on the substrate by the plurality of mark detectors possible (see concurrent/simultaneous detection of marks, para 89-91; detecting alignment mark position and X and Y directions, paragraph [0013]; see areas of detection in detection direction, see areas of non-detection, paragraph [0013]; partition detection marks, paragraph [0019]).

11.          With respect to claim 6, Matsumoto teaches:
wherein the plurality of mark detectors includes a first mark detector, a second mark detector arranged apart in a first direction with respect to the first mark detector, and a third mark detector arranged apart in a second direction which intersects the first direction within a predetermined plane with respect to the first mark detector, and the arrangement of the plurality of marks is determined based on pitches of the plurality of mark detectors in the first and second directions (see plurality of image sensors each acting as a detector, para 61; see determining alignment mark pitch, para 70-73).

12.          With respect to claim 7, Matsumoto teaches:
wherein the second mark detector is arranged apart in the first direction and the second direction with respect to the first mark detector (see plurality of image sensors each acting as a detector, para 61; see determining alignment mark pitch, para 70-73).

13.          With respect to claim 8, Matsumoto teaches:
wherein the pitch includes information related to a space between the first mark detector and the second mark detector in the first direction (plurality of image sensors each acting as a detector, para 61; see determining alignment mark pitch, para 70-73).

14.          With respect to claim 9, Matsumoto teaches:
wherein the pitch includes information related to space between the first mark detector and the third mark detector in the second direction (see alignment mark pitch, para 70-73).

15.          With respect to claim 10, Matsumoto teaches:
wherein a space between the first mark detector and the third mark detector in the second direction is larger than a space between the first mark detector and the second mark detector in the first direction (see distance between mark, larger values for mark distances among predetermined range, para 132).

16.          With respect to claim 11, Matsumoto teaches:
wherein the plurality of mark detectors are arranged in a matrix extending in the first direction and the second direction (see para 20-23, 70-75, 131-134).

17.          With respect to claim 12, Matsumoto teaches:
wherein the arrangement of the plurality of marks is determined based on pitches of the plurality of mark detectors in the first and second directions (plurality of image sensors each acting as a detector, para 61; see determining alignment mark pitch, para 70-73).

18.          With respect to claim 13, Matsumoto teaches:
wherein the arrangement of the plurality of marks is also determined based on a size of the divided areas in the first direction and in the second direction (see sizes, see positioning on a substrate, position of detection marks detected, para 20-23, see para 20-23, 70-75, 131-134).

19.          With respect to claim 14, Matsumoto teaches:
wherein the size of the divided areas is selected from a plurality of candidates for the size of the divided areas (see sizes, see positioning on a substrate, position of detection marks detected, para 20-23, see para 20-23, 70-75, 131-134).

20.          With respect to claim 15, Matsumoto teaches:
wherein the size in the first direction and the size in the second direction differ from each other (see size and direction, see positioning on a substrate, position of detection marks detected, para 20-23, see para 20-23, 70-75, 131-134).

21.          With respect to claim 17, Matsumoto teaches:
wherein the arrangement of the plurality of marks is also determined based on a size of the divided areas in a first direction and in a second direction that crosses the first direction (size and direction, see positioning on a substrate, position of detection marks detected, para 20-23, see para 20-23, 70-75, 131-134).

22.          With respect to claim 18, Matsumoto teaches:
wherein each of the divided areas includes a pattern area on which a device pattern is formed, and candidates for the arrangement of the plurality of marks includes an arrangement in which a part of the plurality of marks is formed within the pattern area on the substrate (size and direction, see positioning on a substrate, position of detection marks detected, para 20-23, see para 20-23, 70-75, 131-134). 

23.          With respect to claim 19, Matsumoto teaches:
displaying a plurality candidates for the arrangement of the plurality of marks on a display screen (display for showing plurality of marks, para 141).



Allowable Subject Matter
24.	Claims 5 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

25.          With respect to claim 5, the prior art of record fails to teach the particular combination of limitations as recited in the claim, as follows:
wherein the plurality of mark detectors are arranged in a matrix extending in a first direction and in a second direction crossing the first direction, and where pitches in the first direction and the second direction of the plurality of mark detectors are D1 and D2, respectively, and pitches in the first direction and the second direction of the plurality of marks are p1 and p2, respectively, the arrangement of the plurality of marks includes information on pitch p1 in the first direction and pitch p2 in the second direction of the plurality of marks that satisfy formulas (c) and (d) below.
p1=D1/i (i denotes a natural number)   (c)
p2=D2/j (j denotes a natural number)   (d).

26.          With respect to claim 16, the prior art of record fails to teach the particular combination of limitations as recited in the claim, as follows:
wherein where pitches in the first direction and the second direction of the plurality of mark detectors are D1 and D2, respectively, sizes in the first direction and the second direction of the divided areas are W1 and W2, respectively, and pitch in the first direction and pitch in the second direction of the plurality of marks are p1 and p2, respectively, the arrangement of the plurality of marks includes information on pitch p1 in the first direction and pitch p2 in the second direction of the plurality of marks that satisfy formulas (a) and (b) below.
p1=D1/i (i denotes a natural number)=W1/m (m denotes a natural number)   (a)
p2=D2/j (j denotes a natural number)=W2/n (n denotes a natural number)   (b).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851